[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO CORRECT, ARTICULATE AND CLARIFY (#113 AND #114)
1.  The defendant has moved to correct the court's finding that the marital home is subject to a $25,000 home equity loan. It is not so encumbered and the plaintiff's financial affidavit listing such an encumbrance is an error. The net equity is found to be $1,324,722. The plaintiff's affidavit was not amended.
    The assets were intended to be divided approximately equally. A large portion of the assets are J.P. Morgan stock in various forms such as options as well as shares owned or deferred. At the time of the hearing the market price of the stock was less than it is today. The court declines to adjust the orders for it is concerned that all of the orders would have to be reopened and repriced.
2.  The piano was awarded to the plaintiff. The piano is used by the children. It will be up to the plaintiff to decide in the future whether she wishes to return it to the defendant.
3.  The court declined to accept the defendant's tax claims at the time of trial and again so declines. The court cannot forecast the eventual tax liability incurred when the tax year has not expired.
The motion is granted but the relief sought is denied.
HARRIGAN, J. CT Page 14053